Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claims 6, 7, 9 and 10, their corresponding 35 USC 112(f) invocations are withdrawn in view of applicant’s amendments.
Claims 1, 2, 4-7 and 9-12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1, 2, 4-7 and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US Application: US 20060129929, published: Jun. 15. 2006, filed: Dec. 15, 2004) in view of Chtcherbatchenko et al (US Patent: 7447706, issued: Nov. 4, 2008, filed: Apr. 1, 2005) in view of Tillmann (US Application: US 20050198621, published: Sep. 8, 2005, filed: Mar. 2, 2004).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7 and 9-12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim recites “… obtaining a first function … in the spreadsheet”; “… determining whether the first function parameter is associated with a dynamic constraint rule … “, 

The limitation of ‘obtaining a first function … in the spreadsheet’ , as drafted, is a process that , under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example,  the context of this claim encompasses the user manually obtaining function content/data that is referenced in a spreadsheet document. Similarly the limitation ‘determining whether the first function parameter is associated with a dynamic constraint rule , covers performance of the limitation in the mind. For example, the context of this claim limitation encompasses a user manually referencing/looking up a condition/rule that is associated with the function’s parameter.  The limitation ‘if the first function parameter is associated … calculating a value range ..’, covers performance of the limitation in the mind. For example, the context of this claim limitation encompasses a user manually performing a calculation based on earlier manually gleaned information (the first function parameter). The limitation ‘presenting a prompt for the first function based on the value range’ This limitation, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than ‘presenting’ (i.e. presenting with a display), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ‘presenting’, the context of the claim encompasses the user manually determining a statement/prompt, based upon conditions manually gleaned earlier (the value range). If claim limitations, under its broadest reasonable interpretation, covers performance of 

This judicial exception is not integrated into a practical application because the claim only recites one additional element (i.e. a generic display) that would implement the ‘presenting’. A generic display is considered a generic computer function of presenting information and thus, it amounts to no more than applying the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of using a device to present , amounts to no more than applying the exception using a generic computer component (display), and thus, using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, the claimed ‘retrieving’ and ‘determining’ steps are interpreted as mental steps, and thus, do not resolve the deficiencies of claim 1. 




With regards to claim 5, the claimed ‘obtaining’ and ‘detecting an input’ can be interpreted as a mental step that would include human/mental observation to obtain information/data, , and thus, do not resolve the deficiencies of claim 1.

With regards to claim 6, it is rejected under similar rationale as claim 1.

With regards to claim 7, it is rejected under similar rationale as claim 2.



With regards to claim 9, it is rejected under similar rationale as claim 4.

With regards to claim 10, it is rejected under similar rationale as claim 5.

With regards to claim 11, the claim recites limitations of claim 1, and further includes additional components of memory, processor, communication interface and communication bus. Those additional components are considered generic computer components, and since they are recited at a high level of generality, they amount to no more than applying the abstract idea as explained in claim1 using generic computer components. Thus, this claim is rejected under similar rationale as claim 1 and also: 1) is not integrated into a practical application (in view of its additional use of generic computer components and 2) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as using generic computer components cannot provide an inventive concept.

With regards to claim 12, the claim recites the limitations of claim 1 and further includes additional components of computer readable storage medium and processor. Those additional components are considered generic computer components, since they are recited at a high level of generality, they amount to no more than applying the abstract idea as explained in claim1 using generic computer components. Thus, this claim is rejected under similar rationale as claim 1 and also: 1) is not integrated into a practical application (in view of its additional use of generic computer components and 2) does/do not include additional elements that are sufficient to amount to significantly 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US Application: US 20060129929, published: Jun. 15. 2006, filed: Dec. 15, 2004) in view of Chtcherbatchenko et al (US Patent: 7447706, issued: Nov. 4, 2008, filed: Apr. 1, 2005) in view of Tillmann (US Application: US 20050198621, published: Sep. 8, 2005, filed: Mar. 2, 2004).

With regards to claim 1, Weber et al teaches a method (Fig 2: a computer implemented method using at least a processor, memory, communication interface and bus) for providing a prompt of a function parameter in a spreadsheet, which is applied to an electronic device, comprising: 
obtaining a first function parameter of a function in the spreadsheet; determining whether the first function parameter is associated with a dynamic constraint rule, … (Fig 5, Fig 6, paragraphs 0042, 0053, table 7 and table 15: a enumerated type function or a list type function is associated with dynamic interaction rules); 
if the first function parameter is associated with the dynamic constraint rule, calculating a value range of the first function parameter based on the dynamic constraint rule (Fig 5, Fig 6: a value range for the function, such as an enumerated value range of 1-5 range of function value numbers or a list function with a value range of column names for the list is calculated/determined); and 
presenting a prompt for the first function parameter based on the value range of the first function parameter (Fig 5 and Fig 6: a drop down list prompt is shown such as an enumerated value range of 1-5 range of function value numbers or a list function with a value range of column names for the list is calculated/determined.).  

However Weber et al does not expressly teach wherein the dynamic constraint rule indicates is a first dynamic constraint between the first function parameter and another function parameter in the function; … calculating the value range of the first function parameter comprising: obtaining a value range of a second function parameter in the function, wherein the value of the second function parameter is associated with the first function parameter through the first dynamic constraint; and calculating the value range of the first function parameter based on the first dynamic constraint and the value range of the second function parameter; .

Yet Chtcherbatchenko et al teaches wherein the dynamic constraint rule indicates that there is a dynamic constraint between the first function parameter and another function parameter in the function (Fig. 2, 4, 5: in a selector function, a function parameter for first new parameter, such as first new ID parameter is based between dynamic .

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Weber et al’s ability to use a parameter list for a spreadsheet to identify one or more dynamic constraint rules for a selected function parameter (such as first selection), such that the constraint rule(s) could have further included constraints between the first function and another function parameter, as taught by Chtcherbatchenko et al. The combination would have allowed contextual information … [to be considered] when generating an auto-completion list (Chtcherbatchenko et al, column 1, lines 42-49).

However although the combination above teaches another function parameter (which interpreted to include a second function parameter), and a first function parameter for a single function, the combination does not expressly teach …  calculating the value range of the first function parameter comprising: obtaining a value range of a second function parameter in the function, wherein the value of the second function parameter is associated with the first function parameter through the first dynamic constraint; and calculating the value range of the first function parameter based on the first dynamic constraint and the value range of the second function parameter. 

… calculating the value range of the first function parameter comprising: obtaining a value range of a second function parameter in the function, wherein the value of the second function parameter is associated with the first function parameter through the first dynamic constraint (Abstract: a scope of a program parameter/variable) is obtained and can be associated with another variable/parameter); and calculating the value range of the first function parameter based on the first dynamic constraint and the value range of the second function parameter (Abstract, Fig 12: the value range constraint is checked for one or more variables that depend on one another, and ) 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Weber et al and Chtcherbatchenko et al’s ability to determine a range of the first function (parameter) and a range of a second function parameter (Chtcherbatchenko was shown to teach another function parameter in the function having a set of values) based upon a constraint relationship between the parameters, such calculation/recalculation will initiate for the parameters/variables when there is a change to one or more of the plurality of parameters/variables within the constraint relationship, as taught by Tillman et al. The combination would have allowed Weber et al and Chtcherbatchenko et al to have “identified constraints when there is a state change … without being under-inclusive and over inclusive” (Tillman et al, paragraph 0003). 


wherein determining whether the first function parameter is associated with the dynamic constraint rule comprises: retrieving a dynamic constraint parameter list for the spreadsheet, wherein the dynamic constraint parameter list is a set of elements comprising a function parameter, another function parameter associated with the function parameter through a dynamic constraint, and the dynamic constraint; and determining whether the first function parameter is associated with the dynamic constraint rule based on  the dynamic constraint parameter list, as similarly explained in the rejection for claim 1 (the combination of Weber et al and Chtcherbatchenko et al were explained to rule(s) in the list of Weber et al which includes dynamic rule constraint(s), such that rule(s) would have further have conditions between function parameters), and is rejected under similar rationale.  

With regards to claim 4, which depends on claim 1, Weber et al teaches wherein presenting the prompt of the first function parameter based on the value range of the first parameter comprises: displaying the value range of the first function parameter in a drop-down list or in a prompting bubble, as similarly explained in the rejection of claim 1 (see Fig 5 and 6 for dropdown list), and is rejected under similar rationale.  

With regards to claim 5, which depends on claim 1, Weber et al teaches wherein obtaining the first function parameter of the function in the spreadsheet comprises: detecting an input for the first function parameter in the spreadsheet (Fig 5 and Fig 6, 

With regards to claim 6, the combination of Weber et al,  Chtcherbatchenko et al and Tillman teaches an apparatus for providing a prompt of a function parameter in a spreadsheet, comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the apparatus to perform a method for providing a prompt of a function parameter in a spreadsheet, the method comprising:  obtaining a first function parameter of a function in the spreadsheet; determining whether the first function parameter is associated with a dynamic constraint rule, wherein the dynamic constraint rule indicates that there is a dynamic constraint between the first function parameter and another function parameter in the function; if the first function parameter is associated with the dynamic constraint rule, calculating a value range of the first function parameter based on the dynamic constraint rule; and calculating the value range of the first function parameter comprising: obtaining a value range of a second function parameter is associated with the first function parameter through the first dynamic constraint; and calculating the value range of the first function parameter based on the first dynamic constraint and the value range of the second function parameter; and  presenting a prompt for the first function parameter based on the value range, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  



With regards to claim 9, which depends on claim 6, the combination of Weber et al,  Chtcherbatchenko et al and Tillman teaches  presenting the prompt of the first function parameter based on the value range of the first function parameter comprises:  displaying the value range of the first function parameter in a drop-down list or in a prompting bubble, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 10, which depends on claim 6, the combination of Weber et al,  Chtcherbatchenko et al and Tillman teaches wherein  obtaining the first function parameter of the function in the spreadsheet comprises:  detecting an input for the first function parameter in the spreadsheet, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.  

With regards to claim 11, the combination of Weber et al,  Chtcherbatchenko et al and Tillman teaches An electronic device, comprising a processor, a communication interface, a memory and a communication bus, wherein the processor, the communication interface and the memory communicate with each other via the communication bus; the memory is configured for storing a computer program; and the processor is configured for carrying out steps of the method of claim 1 by executing the computer program stored on the memory, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

With regards to claim 12, the combination of Weber et al,  Chtcherbatchenko et al and Tillman teaches a non-transitory  of an electronic device storing instructions that,  when executed by at least one processor of the electronic device, causes the electronic device to perform  a method for providing a prompt of a function parameter in a spreadsheet, the method comprising:  obtaining a first function parameter of a function in the spreadsheet; determining whether the first function parameter is associated with a dynamic constraint rule, wherein the dynamic constraint rule indicates a first dynamic constraint between the first function parameter and another function parameter in the function; if the first function parameter is associated with the dynamic constraint rule, calculating a value range of the first function parameter based on the dynamic constraint rule, calculating the value range of the first function parameter comprising: obtaining a value range of a second function parameter in the function, wherein the value range of the second function parameter is associated with the first function .  

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
With regards to the 35 USC 101 rejections, the applicant argues “the calculation of the value range of the first function parameter is performed by the electronic device based on the value range of the second function parameter, and is not manually completed by the user, there therefore, it is not a mental activity. 
However, this argument is not persuasive since the applicant’s amendments incorporate the use of a computer/electronic-device to perform the functions/limitations of claim 1. As explained in the mpep 2106.05(d), " Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)” .  Likewise, the incorporation of an ‘electronic device’ is interpreted as nothing more than using a generic computer to implement the abstract idea. The amendment did not combine any additional clarifications that are non-generic computer functions that would help 
The applicant further argues the present application improves the operational performance of an electronic device because the application enables a user to input a correct value of the function parameter quickly and accurately to avoid an erroneous calculation of a formula due to an inappropriate value for the function parameter. 
However this argument is not persuasive since the steps of determining a value of the first function parameter are (as explained above), steps that can be calculated/performed manually, and the claim lacks any specific non-generic computer function that would improve upon the performance of the computer (since the computer functions of ‘obtaining’, ‘determining’ , ‘calculating’ are basic computer functions and lastly, the presentation of a prompt ‘based on the value range of the first function parameter’ does not present the prompt in any way that is non-generic and just recites a generic act of displaying specific data. 
With regards to the 35 USC 103 rejection of claim 1, the applicant argues that “Weber prompts the function to be used in accordance with the user input” … “… while the dynamic completion of the whole function selection process is reflected on the user inputting another character and subsequent determining whether the character is a trigger, and determining whether the trigger implies a particular component if the character is the trigger” … “… as such, Weber fails to disclose determining whether there are dynamic constraint rules for function parameters, nor the dynamic constraint relationship among function parameters”. 
combination of Weber and at least Chtcherbatchenko et al to teach the use of dynamic constraint rules for a plurality of function parameters and dynamic constraint relationships among a plurality of function parameters. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the technical problem solved by Weber is different from the technical problem solved by the instant/present application, and thus, those skilled in the art would have no motivation to modify based on Weber, to derive the technical solution of the present application. 
However this argument is not persuasive and as indicated in MPEP 2141.01 “‘under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.’  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Thus, the examiner notes that the applicant acknowledges in the response to arguments that Weber tries to solve the problem of dynamically selecting/presenting value-range-options/parameter-values of functions, as the applicant explains in page 13 of the applicant remarks: “… while the dynamic completion of the whole function selection process is reflected on the user inputting another character and subsequent determining whether the character is a trigger, and determining whether the trigger implies a particular component if the character is the trigger”. Likewise, the instant/present application also is in the same field of endeavor (see page 14 of applicant remarks) where the applicant recites “… dynamically selecting … the value of the current function parameter ….”. Thus, at the very least Weber is in the same field of endeavor of dynamically presenting/selecting values in response to user input, and the applicant’s argument is not persuasive.

The applicant further argues Chtcherbatchenko fails to set a second function parameter, and fails to obtain the value range of the second function parameter which is in dynamic constraint relationship with the first parameter; let alone calculating the value range of the first function parameter according to the dynamic constraints and the value range of the second function parameter. Yet, this is a conclusory statement, and the applicant provides not evidence to support the applicant’s argument, and thus, this argument is not persuasive. The examiner notes that Chtcherbatchenko does teach a range of first function and second function parameters as further explained in the rejection of claim 1. More specifically, in Fig, 2, 4, and  5 of Chtcherbatchenko, within a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argues that Tillmann is a different problem being solved (with respect to the present invention/application), and thus, Tillmann is not an analogous reference and should not be used for assessing the inventiveness of the present application. However this argument is not persuasive and in response to the direction of MPEP 2141.01 recited above and 1) Tillmann teaches associating variables to constraints dynamically to provide efficient constraint checking (paragraph 0006 of Tillmann) 2) the instant/present application also is in the same field of endeavor (see page 14 of applicant remarks) where the applicant recites “… dynamically selecting … the value of the current function parameter ….” (which includes the concept of dynamic 
The applicant argues Tillmann “essentially discloses that the function (equivalent to the constraints) changes with the change of function parameters (the variable associated with the constraint), but fails to disclose determining whether there are dynamic constraint rules between variables associated with the constraint (equivalent to function parameters). In response, the examiner respectfully points out that the functions are the programs/code of Tillmann, and the variables of Tillmann are interpreted as the parameters, and as explained above, Chtcherbatchenko teaches that there are ranges for the first and second parameters and Tillman is applied to teach initiating the calculation steps upon a change of either one of the parameters based upon the constraint relationships. As further explained in the rejection above, and in Fig 12 of Tillmann, constraint rules/relationships are identified in order to perform the calculations, and thus the combination of Weber et al, Chtcherbatchenko et al and Tilmann teaches the applicant’s limitations of concern. 
The applicant argues Tillmann does not teach “determining whether there are dynamic constraint between the variables, let alone disclosing the value range of variable form the constraint conditions. However this argument is not persuasive since Tillman identifies there are allowable ranges for the variables, as the ranges are bounded by the constraints that are defined (as explained in the Abstract and paragraph 0029), which explain that variables hold values that can have associated value based constraints/ranges that need to be evaluated).
With regards to claim 6, the applicant argues that it is allowable for reciting limitations similar to claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
With regards to claim 12, the applicant argues that it is allowable for reciting limitations similar to claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.

Note
In the interest of expediting the prosecution of the application, the examiner recommends an interview to discuss the concepts of presenting a list with a range of values for a first parameter to a user, accepting a value for the first parameter of the function within a cell and then subsequently during the same session of entering values, adjusting the same displayed list to present a different range of values using the value entered/accepted from the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILSON W TSUI/Primary Examiner, Art Unit 2178